Citation Nr: 1447206	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  07-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a left ear hearing loss.

2.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a psychiatric disability.

3.  Entitlement to a disability rating in excess of 10 percent for hiatal hernia.

4.  Entitlement to a compensable disability rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, which continued a noncompensable disability rating for right ear hearing loss and a 10 percent disability rating for hiatal hernia, and found that no new and material evidence had been presented to reopen claims for entitlement to service connection for a left ear hearing loss or for a mood disorder secondary to medical disorders.

In a March 2007 rating decision, the RO continued the denial of entitlement to service connection for left ear hearing loss and a mood disorder secondary to medical disorders.

The Veteran presented testimony before the undersigned Veterans Law Judge via videoconference in June 2014.  A transcript of this hearing has been associated with the record.  

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

FINDINGS OF FACT

1.  In a June 1999 rating decision, the RO denied entitlement to service connection for left ear hearing loss; the Veteran filed a timely notice of disagreement, but did not perfect an appeal.

2.  In an October 1999 rating decision, the RO denied entitlement to service connection for left ear hearing loss and a mood disorder; he was notified in writing of this decision that same month, but did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

3.  Since the October 1999 rating decision, the evidence received has been either cumulative or redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for entitlement to service connection for a left ear hearing loss, and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for left ear hearing loss.

4.  Since the October 1999 rating decision, the evidence received has not been cumulative or redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for entitlement to service connection for a mood disorder, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a mood disorder.

5.  Mood and anxiety disorders were incurred during active duty service.

6.  Hiatal hernia is shown to be manifested by dysphagia, reflux, nausea and some pain; considerable impairment of health is not demonstrated.

7.  The Veteran's right ear hearing loss disability was manifested by no worse than level III hearing acuity over the appeals period.



CONCLUSIONS OF LAW

1.  The October 1999 rating decision denying service connection for left ear hearing loss and a mood disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Evidence received since October 1999 is not new and material to the claim for entitlement to service connection for a left ear hearing loss; as such, the claim is therefore not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Evidence received since October 1999 is new and material to the claim for entitlement to service connection for a mood disorder; as such, the claim is therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for entitlement to service connection for mood and anxiety disorders have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).
 
5.  The criteria for the assignment of a rating higher than 10 percent for the service-connected hiatal hernia have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.113, 4.114 Diagnostic Code 7346 (2013).

6.  The criteria for a compensable rating for a left ear hearing loss disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision to reopen and grant the Veteran's claim for entitlement to service connection for a mood disorder, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating this claim.

In a pre-adjudication letter dated in February 2005, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess and Kent, and the generic notification requirements under Vazquez.  

Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Veteran informed the VA that he had been receiving benefits from the Social Security Administration (SSA) since 1997.  The RO made several attempts to obtain these records, but was ultimately informed in June 2009 that the records were unavailable.  The RO issued a Formal Finding of Unavailability of SSA records in July 2009.  

The Veteran informed the VA that he had moved several times since his discharge from service, and had been treated at the VA in each of the locations where he resided.  According to his statements and testimony, the Veteran had lived in Massachusetts, Maine, Florida, Arizona, California, and Pennsylvania.  The Veteran has submitted several statement indicating where and when he had been treated at the RO; these statements have had some inconsistencies in dates and locations.  Nevertheless, the RO has made extensive efforts to obtain VA medical records in each of the locations indicated by the Veteran.  Records were obtained from each state with the exception of Maryland-the Baltimore RO informed the VA that records were unavailable.  The RO sent the Veteran a letter in July 2007, informing him of the efforts made to obtain his records, and of the records that were unavailable, and issued a Formal Finding of Unavailability of VA medical records in October 2007.  The Board has determined that the RO has obtained all available outstanding records pertaining to the Veteran's claims on appeal. In the circumstances of this case, additional efforts to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).   

The Board finds that the VA examinations provided in April 2005, September 2008, January 2014, and February 2014, for the increased rating claims for right ear hearing loss and hiatal hernia, are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

With respect to the petition to reopen the claim for entitlement to service connection for left ear hearing loss, the Board notes that VA is not required to provide a medical examination to a Veteran seeking to reopen a previously and finally disallowed claim unless new and material has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); cf. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raises a reasonable possibility of substantiating the claim).  The Veteran has undergone VA audio examinations in connection with his claim for an increased rating for his service-connected right hear hearing loss in April 2005 and February 2014.  While these examinations included measurements of the Veteran's hearing acuity and speech recognition in both ears, the examiners did not provide nexus opinions with regard to the Veteran's left ear hearing loss.  However, the Veteran in this case is not entitled to a VA examination as new and material evidence was not submitted and, as discussed further below, does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for left ear hearing loss, even with VA's assistance.  Shade, 24 Vet. App. at 116-18.

VA provided the Veteran the opportunity to have a hearing. The appellant testified before the undersigned Veterans Law Judge in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Information was obtained to clarify the appellant's arguments, and an extensive discussion took place with regard to whether all of the Veteran's records were in the claims folder, and what evidence still needed to be obtained.  The Veteran gave testimony in pertinent part about the severity of his service-connected disabilities.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Claims to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  '[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.'  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence.  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

Moreover, all evidence received subsequent to a final decision is considered credible for the purposes of reopening a claim.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

The Board has a legal duty to address the 'new and material evidence' requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Claim to reopen - service connection for a left ear hearing loss

The Veteran was denied entitlement to service connection for a left ear hearing loss in a June 1999 rating decision.  The Veteran filed a notice of disagreement and was provided with a statement of the case in October 1999.  The RO issued a contemporaneous rating decision, again denying entitlement to service connection for a left ear hearing loss.  As the Veteran did not timely perfect his appeal of the June 1999 rating decision and did not submit new and material evidence or a notice of disagreement to the October 1999 rating decision, the October 1999 decision is the most recent final decision.  See 38 U.S.C.A. § 7105(b)-(c), (d)(3) (West 2002); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); 38 C.F.R. §§ 3.156(a), (b).

Evidence associated with the Veteran's claims file at the time of the October 1999 rating decision included the Veteran's service treatment records, VA medical records and an October 1998 VA audio examination.  The RO denied the Veteran's claim based on its finding that left ear hearing was normal at separation, without a significant change in hearing levels in service.  In addition, the RO noted that there was no evidence of a left ear hearing loss within one year of his discharge from active duty.  While it was acknowledged that VA examination demonstrated a current hearing loss, the RO found that there was no link to service, and that current hearing loss was too remote to be considered related to active duty.  Therefore, new and material evidence addressing these bases is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

The evidence that has been submitted since the April 2010 rating decision includes private medical records, VA medical records, and VA examination reports.  

Private medical records from Beneficial Hearing Aid Center reflect the fact that the Veteran has a hearing loss meeting VA criteria in his left ear.  While these records confirm the presence of a left ear hearing loss, there is no opinion that his hearing loss is related to or caused by active duty or that it manifested within one year of his discharge from active duty.  As such, while this evidence is new, it is not material to the Veteran's claim.

VA medical records showing treatment for various health issues from March 1983 to August 1986, and from May 1998 to July 2010 are part of the record.  Some of these records were present in the record at the time of the October 1999 rating decision and are therefore not new evidence.  None of the new records provide evidence that the Veteran's left ear hearing loss is related to his active duty.  As these records do not raise a possibility of substantiating the Veteran's claim, they are not material.

The Veteran was provided with two VA audio examinations over the appeals period-in April 2005 and February 2014.  While these examinations reflected hearing loss in the Veteran's left ear meeting the criteria for a hearing loss under VA regulations, they did not relate the Veteran's hearing loss to active duty.  

Private medical records reflect that the Veteran had emergent treatment for chest pain in June 2009.  This evidence is new, since it was added to the record since the October 1999 rating decision; however, it is irrelevant to the issue of service connection for the Veteran's left ear hearing loss.  As such, it is not material

The Board has considered the recent holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

The Veteran has submitted statements that his hearing loss has been in existence in both ears since service and that current hearing loss is related to active duty.  However, these statements are cumulative to the evidence the Veteran submitted with his initial claim.  The Veteran's repeated assertions concerning the incurrence of his left ear hearing loss are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

The Veteran has been accorded ample opportunity to submit new and material evidence but has failed to do so.  38 U.S.C.A. § 5107(a).  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claim for service connection for a left ear hearing loss may not be reopened.  The benefit sought on appeal remains denied.

Claim to reopen  - service connection for a mood disorder 

The Veteran was denied entitlement to service connection for a mood disorder in an October 1999 rating decision.  As the Veteran did not submit new and material evidence within a year of this decision, or a timely notice of disagreement to the October 1999 rating decision, it became final.  See 38 U.S.C.A. § 7105(b)-(c), (d)(3) (West 2002); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); 38 C.F.R. §§ 3.156(a), (b).

Evidence associated with the Veteran's claims file at the time of the October 1999 rating decision included the Veteran's service treatment records and VA medical records.  The RO found that the evidence did not establish that his condition was incurred in or aggravated by a service-connected disorder.  In addition, the RO noted that the first evidence of a diagnosed psychiatric disability was some 16 years after discharge.  Therefore, new and material evidence addressing these bases is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.
 
New evidence submitted since the October 1999 rating decision includes a December 2008 VA examination report, reflecting the examiner's opinion that the Veteran's mental disorder was related to his active duty.  As this examination report was not part of the record at the time of the October 1999 rating decision, it is considered new.  In addition, as it pertains to an unestablished fact necessary to substantiate the Veteran's claim, by linking his mood disorder to active duty, this evidence is also considered material.  As new and material evidence has been presented with respect to the claim for entitlement to service connection for a mood disorder, the claim is reopened.

Service Connection - Laws and Regulations

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the veteran's claim on the merits.  Additionally the veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b). 

The Veteran contends that he has a psychiatric disorder that is related to service.  In the alternative, he has claimed that his psychiatric disorder is secondary to service-connected physical disabilities.  At his hearing, the Veteran reported that his anxiety began with this incident.

Service treatment records reflect that the Veteran was prescribed medication, including with donnatol and Librium in January 1970, to treat gastrointestinal symptoms.  In February 1970, Valium was added.  The Veteran was seen in July 1970 for vomiting and headaches. The examiner noted that he was having family difficulties and he had had no valium for four days.  The examiner found that his vomiting was secondary to anxiety.  An August 1970 service treatment record reflects the examiner's opinion that the Veteran was in a serious mental "position" and that he would need supportive treatment by mental health facilities.  The examiner found that his condition had been present since November 1969, when he returned from the Philippines.  

VA medical records showing a hospitalization from July to August 1972 show that the Veteran reported having a nervous condition dating back to 1967 when he was seen for chronic vomiting and increased "nervousness" and was treated with valium.  

VA medical records from September 1982 to August 1986 reflect treatment for anxiety and bipolar disorder, manic.

VA medical records showing treatment from May to October 1998 reflect his reports that he began having psychiatric problems while on active duty.  In July 1998, the Veteran reported that he felt more stable as he was on medication, but reported a history of alternating periods of agitation, anger and pressured speech with periods of depression.  The assessment was cyclothymia, pain disorder associated with psychiatric factors and a general medical condition, and mood disorder secondary to a physical condition.  

VA medical records showing treatment from May 1998 to May 2003 reflect that the Veteran was diagnosed with a mood disorder secondary to medical conditions throughout the year 2000.  Thereafter, the Veteran was diagnosed with bipolar disorder.

VA medical records from July 2004 to June 2005 show that the Veteran was prescribed medication for anxiety.  It was also noted that he had depression.  A November 2004 psychiatric initial assessment reflected the Veteran's  reports that his psychiatric problems began in service, and that he had a variety of diagnoses over the years, including anxiety, bipolar affective disorder, and depression.  The examiner diagnosed major depressive disorder, with a history of bipolar affective disorder.  A January 2005 medical record reflects the Veteran's reports that his psychiatric problems began with the in-service incident described above.  The examiner's impression was intermittent explosive disorder and to rule out bipolar affective disorder.

VA medical records reflecting treatment from November 2005 to September 2008 show that the Veteran was diagnosed with an unspecified episodic mood disorder and anxiety.

The Veteran was provided with a VA examination in December 2008.  The examiner noted the entries in the Veteran's service treatment records reflected above, and that early post-service evaluations reflected that the Veteran had mood disorders secondary to medical conditions, and that the record contained a variety of diagnoses over the years including bipolar disorder, major mood disorder, bipolar affective disorder, anxiety disorder, and anxiety.

The Veteran reported that his psychiatric symptoms, including significant mood swings, dysphoria, and fairly regular bouts of anxiety, began on active duty and continued through the present.  The examiner opined that the question of whether the Veteran's mental disorder was connected with the condition described while he was on active duty could certainly be answered in the affirmative.  The examiner found that these symptoms began while he was on active duty and were documented as a "serious mental condition" and anxiety.  The examiner diagnosed the Veteran with a mood disorder, not otherwise specified, anxiety disorder, not otherwise specialized, and a history of alcohol abuse.  He noted that he diagnosed both mood disorder and anxiety disorder because each has a variety of symptom features that cross the span of several of the mood disorders and anxiety disorders.  

VA medical records showing treatment from August 2005 to July 2010 reflect that the Veteran was diagnosed with bipolar disorder, depression, mood disorder and anxiety disorder.

The Veteran was afforded a VA examination in January 2014.  The examiner diagnosed bipolar disorder, most recent episode depressed, in partial remission with current mental health interventions.  The examiner noted that the Veteran first experienced psychiatric problems while on active duty in the Philippines in 1969.  He was also psychiatrically hospitalized the early 1970's and multiple times since.  He reported ongoing VA treatment at medical centers throughout the country, including Florida, California, and Colorado.  The examiner was asked to provide an opinion as to whether the Veteran had a psychiatric disorder secondary to his service-connected disabilities.  The examiner found that the Veteran's psychiatric disorder was not related to his service-connected disabilities.  The examiner stated that the Veteran never mentioned his medical conditions during the examination, and that he fully attributed his mental health disorder to being demoted while on active duty.

Based on the evidence of record, the Board finds that service connection is warranted for a psychiatric disorder.  While the record does reflect several different diagnoses of mood disorders, the evidence shows that the Veteran has had a psychiatric disorder which began in service and has continued since discharge from active duty.  The December 2008 VA examiner, after reviewing the record and the Veteran's history, provided an opinion and a thorough rationale that his mood disorder began during active duty.  The Board finds this VA examination report is probative to the issue on appeal, and is adequate because the examiner based his conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As the preponderance of the evidence is in favor of the Veteran's claim, service connection for a mood disorder is granted.

Increased rating claims 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.'  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Increased rating - hiatal hernia

The service-connected hiatal hernia is evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346.

Under Diagnostic Code 7346, a 10 percent disability evaluation is assigned for two or more symptoms for the 30 percent disability evaluation for the hiatal hernia, with less severity.  A 30 percent disability evaluation is warranted for hiatal hernia where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, which is productive of considerable impairment of health.  A 60 percent disability evaluation requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severely impaired health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary, 587 (31st ed. 2007).  Pyrosis is defined as heartburn. Id. at 1587. Hematemesis is defined as the vomiting of blood. Id. at 842.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood. Id. at 1142.

The Veteran was afforded a VA examination in April 2005.  He denied dysphagia but reported that two or three times he had felt discomfort when he swallowed.  He reported reflux symptoms four days out of the week that lasted from 20 to 25 minutes, causing burning, restrosternal discomfort.  He denied vomiting of blood or dark tarry stools.  He indicated that he vomited approximately four to five times per month and had frequent nausea.  Upon examination, he had mild epigastric tenderness with no guarding or rebound.  He had no obvious hepatosplenomegaly and positive bowel sounds.  There was no evidence of anemia on examination or based on recent laboratory tests. 

A July 2007 VA medical record shows that the Veteran denied chest pain and indigestion.

The Veteran was provided with a VA examination in September 2008.  The Veteran reported that he had previously had the dyspepsia but reported significant current pain.  He stated that he had reflux on a recurrent basis with discomfort radiating into the right anterior chest and right shoulder.  He had some difficulty swallowing, and at times he could not breathe.  He reported frequent regurgitation of gastric contents.  

In February 2009, the Veteran underwent a laparoscopic Nissen fundolipication to treat his chronic reflux, which had failed medical therapy.  A May 2009 VA medical record shows that the Veteran had daily, severe epigastric pain since his February 2009 surgery, and that the pain lasted less than 10 minutes and went away on its own.  He reported that his heartburn had improved since his surgery, and that at the time of the visit he had no reflux symptoms, but had ongoing nausea and "stomach gurgling."  The Veteran had no dysphagia, odynophagia, unexplained weight loss, or early satiety.

June 2009 private medical records show that the Veteran reported to the emergency room with chest pain.  The impression was gastroesophageal reflux disease (GERD), non-cardiac chest pain.

The Veteran was provided with a VA examination in January 2014.  He reported symptoms of infrequent epigastric distress, pysrosis, reflux, and sleep disturbance caused by esophageal reflux.  These symptoms occurred four or more times per year, and lasted less than one day.  The examiner noted that the Veteran did not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  The examiner also noted that the Veteran's esophageal condition did not affect his ability to work.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation greater than 10 percent for his service-connected hiatal hernia.  Although the Veteran has reported symptoms of pyrosis, reflux, regurgitation, substernal arm or shoulder pain, and intermittent dysphagia, his examinations have revealed normal vital signs and no significant weight loss, anemia, malnourishment or other indicia of impairment of health.  In fact, after his February 2009 surgery, the Veteran reported improvement in his heartburn and reflux.

Since the Veteran's hiatal hernia has not resulted in considerable or severe impairment of health, the evidence of record does not support the criteria required for the next higher rating of 30 percent under Diagnostic Code 7346.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Furthermore, the Board has considered whether a higher disability rating would be warranted under any other diagnostic code.  The Board has considered Diagnostic Codes 7203-05 which involve disabilities of the esophagus.  However, the evidence of record does not demonstrate, nor has the Veteran alleged, esophageal stricture (obstruction) or spasm.  Indeed, the January 2014 examiner noted that the Veteran did not have stricture.  Also, none of the criteria and/or symptomatology under Diagnostic Codes 7203-05 are similar to the symptomatology associated with hiatal hernia.  38 C.F.R. § 4.114; Diagnostic Codes 7203-05 (2013).

In addition, Diagnostic Codes 7304-7307 are not for application as the Veteran does not have any type of ulcer (gastric, duodenal or marginal) or hypertrophic gastritis shown to result from his service-connected hiatal hernia.  Furthermore, the Veteran has not been shown to have adhesions of the peritoneum, postgastrectomy syndrome, stenosis of the stomach, residuals of a stomach injury, residuals of an injury of the liver, cirrhosis of the liver, chronic cholecystitis or an inguinal hernia.  Therefore Diagnostic Codes 7301, 7308-7314 and 7338 are inapplicable. Additionally, Diagnostic Code 7323 is not applicable as the Veteran has not been diagnosed with ulcerative colitis.  Moreover, the Veteran has not undergone a resection of his large or small intestine, and has no history of a fistula.  Therefore, Diagnostic Codes 7328, 7329 and 7330 are not applicable.  Furthermore, impairment of sphincter control of the rectum and anus, stricture of the rectum and anus, as well as a prolapsed rectum has not been shown, and there are no signs of current internal or external hemorrhoids.  Therefore Diagnostic Codes 7332-34 and 7336 are not applicable. 38 C.F.R. §4.114.

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating for his service-connected hiatal hernia at any point during the instant appeal, no staged ratings are appropriate.  Hart, supra.  Thus, the current 10 percent evaluation is appropriate for the entirety of the rating period.  38 C.F.R. § 4.114, Diagnostic Code 7346.

As the preponderance of evidence is against the claim, the benefit of the doubt is not for application.  38 U.S.C.A. § 5107.

Increased rating - right ear hearing loss

VA disability compensation for impaired hearing is derived from the application in sequence of two main tables.  See 38 C.F.R. § 4.85 (2013); Table VI; and Table VII (also Diagnostic Code 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000 Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII. Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.

When only one ear is being rated, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a level I.  38 C.F.R. § 4.85(f).

Table VII is subject to 38 C.F.R. § 3.383 (2013).  Section 3.383 pertains to special consideration for paired organs. Compensation is payable for certain combinations of service-connected and non-service-connected disabilities as if both disabilities were service connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  The provision applies when hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of non-service-connected disability meets the provisions of § 3.385 in the other ear.  38 C.F.R. § 3.383(a)(3).  There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2013).  In such cases, the rating specialist is to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately.  Id.

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

Here, the Veteran seeks an initial disability rating in excess of the currently assigned noncompensable evaluation for his service-connected right ear hearing loss.  As explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity.

The Veteran underwent a VA audio examination in April 2005.  The Veteran reported that he felt he had hearing loss in both ears and had difficulties in noisy situations.  Upon examination, pure tone threshold averages were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
60
85
100

The average on the right was 68, and speech recognition was 94 percent on the right.

Applying the results of the Veteran's April 2005 VA audiogram reveals Level II hearing acuity in the right ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating is warranted for right ear hearing loss based on the April 2005 VA examination.

The Veteran was provided with another VA audio examination in February 2014.  
Upon examination, pure tone threshold averages were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
70
75
100

The average on the right was 69 and speech recognition was 90 percent.  The Veteran reported that he wore hearing aids and that his hearing had worsened since his last rating. 

Applying the results of the Veteran's February 2014 VA audiogram reveals Level III hearing acuity in the right ear under 38 C.F.R. § 4.85.  Thus, pursuant to Table VII, a noncompensable disability rating is warranted for right ear hearing loss based on the February 2014 VA examination.

The Veteran's left ear hearing impairment is presumed to be level I for the sole purpose of determining the percentage evaluation from Table VII, as that ear is not service connected.  See 38 C.F.R. §§ 3.383, 4.85(f) (2013).  A non-service-connected ear may be treated as service connected for rating purposes, but only when hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more and hearing impairment in the non-service-connected ear meets the provisions of 38 C.F.R. § 3.385.  Those criteria are not met here.

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss. However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345. In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable disability rating assigned for the Veteran's service-connected hearing loss in the right ear.

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating for his service-connected right ear hearing loss at any point during the instant appeal, no staged ratings are appropriate.  Hart, supra.  Thus, the current noncompensable evaluation is appropriate for the entirety of the rating period. 

As the preponderance of evidence is against the claim, the benefit of the doubt is not for application. 38 U.S.C.A. § 5107.

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's right ear hearing loss is manifested by loss of hearing acuity and complaints of difficulty hearing conversations.  The rating criteria are based on loss of hearing acuity and word recognition.  38 C.F.R. § 4.85.  Veteran's service-connected hiatal hernia is manifested by dysphagia, reflux, nausea and some pain.  A wide range of signs and symptoms are contemplated in the applicable rating criteria, including: persistently recurrent distress with dysphagia; pyrosis; regurgitation; and substernal, arm, or shoulder pain.  38 C.F.R. § 4.114, Diagnostic Code 7346.  As such, the rating criteria adequately address the symptoms associated with the Veteran's hearing loss and hiatal hernia.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his hearing loss or hiatal hernia has caused marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

TDIU Considerations

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability due to the Veteran's service-connected hiatal hernia or hearing loss.  Here, the Veteran has reported that he was employed by the United States Post Office for 17.5 years, but retired due to mental illness.  See January 2014 VA examination.  In fact, the January 2013 VA examiner specifically noted that the Veteran's service-connected hiatal hernia did not affect his work.  The VA audiologist noted only that the Veteran required hearing aids, but did not determine that his service-connected right ear hearing loss prevented him from finding and maintaining employment.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

The petition to reopen the previously denied claim of entitlement to service connection for a left ear hearing loss is denied.

The petition to reopen the previously denied claim of entitlement to service connection for a psychiatric disability is granted.

Service connection for anxiety and mood disorders is granted.

A disability rating in excess of 10 percent for hiatal hernia is denied.

A compensable disability rating for right ear hearing loss is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


